  Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 1 of 18 Page ID #1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION,                        )
WELFARE AND ANNUITY FUNDS,                        )
                                                  )
       Plaintiffs,                                )
                                                  )
vs.                                               )      Case Number: 20-cv-268
                                                  )
CHRISTY INDUSTRIAL SERVICES,                      )
                                                  )
       Defendant.                                 )

                                        COMPLAINT

       COME NOW, plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for their Complaint against defendant,

Christy Industrial Services, state as follows:

       1.      This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.

       3.      Defendant, Christy Industrial Services, is conducting business in the State of

Illinois, and is an employer as defined under ERISA.

       4.      An authorized representative of defendant executed a Participation

Agreement on dated October 8, 2001, thereby binding defendant to pay contributions to
  Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 2 of 18 Page ID #2



plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 1 and incorporated by reference herein.

       5.     Exhibit 1 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 1.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 1.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
  Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 3 of 18 Page ID #3



              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 1.

       6.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

are bound to same.

       7.     An authorized representative of defendant executed a Memorandum of

Agreement dated August 1, 2003 thru July 31, 2006, thereby binding defendant to pay

contributions to plaintiffs for employees of defendant within the jurisdiction of plaintiffs.

Said Agreement is attached hereto as exhibit 2 and incorporated by reference herein.

       8.     Exhibit 2 pertinently provides:

              “It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                     Greenville No. 622; Pocahontas NO. 677Carlyle No. 581; Mt. Olive
                     No. 950; Alton No. 218; Collinsville No. 44; Edwardsville No. 179;
                     Glen Carbon No. 474; Highland No. 680; St. Jacob No. 674; Wood
                     River No. 338; Columbia No. 196; Hillsboro No. 1084; Chester No.
                     925; Belleville No. 459; Belleville Hodcarriers’ No 197; East St.
                     Louis Hodcarriers No. 454. Please see Article 2 of exhibit 2.

               “Each Employer shall remit fringe benefit contributions to the fund
              depository on or before the 15th day of each month for all contributions,
              attributable to the prior calendar month. Failure to remit such
              contributions on a timely basis may allow the Union, at its option, the
              right to resort to economic recourse, including the right to refuse
              Employees or withdraw Employees for the delinquent Employer, a notice
              in writing five (5) days in advance of the taking of such action. In the
              event the delinquent Employer is a subcontractor, such notice shall be
              served jointly on the general contractor and the subcontractor. The
              Employer shall be liable for any costs incurred in the connection with the
              collection of any fringe benefits.” Please see Article 9.1 of exhibit 2.
  Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 4 of 18 Page ID #4



              “Commencing August 1, 2003, the Employer Agrees to make payments to
              the Central Laborers’ Pension Fund and be bound by the Central
              Laborers’ Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Pension Fund the amount listed in
              Addendums A, B, and C for each hour worked or portion thereof, for
              which the Employee receives pay or is entitled to receive pay pursuant
              to this Agreement.” Please see Article 9.2 of Exhibit 2.

              “Commencing August 1, 2003, the Employer Agrees to make payments to
              the Central Laborers’ Welfare Fund and be bound by the Central
              Laborers’ Welfare Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Welfare Fund the amount listed in
              Addendums A, B, and C for each hour worked or portion thereof, for
              which the Employee receives pay or is entitled to receive pay pursuant
              to this Agreement.” Please see Article 9.2 of Exhibit 2.

              “Commencing August 1, 2003, the Employer Agrees to make payments to
              the Central Laborers’ Annuity Fund and be bound by the Central
              Laborers’ Annuity Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Annuity Fund the amount listed in
              Addendums A, B and C for each hour worked or portion thereof, for
              which the Employee receives pay or is entitled to receive pay pursuant
              to this Agreement.” Please see Article 9.2 of Exhibit 2.

              “This Agreement shall be effective August 1, 2003 and shall remain in full
              force and effect through July 31, 2006. Either party may give notice in
              writing to the other party sixty (60) days before the contract expiration
              date that it desires to terminate the agreement. Notice to modify the
              contract with respect to any provisions given by either party shall not
              terminate the contract and shall not tender the automatic renewal clause
              inoperative.” Please see Article 30 of exhibit 2.

       9.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 2. As such, said agreement remains in effect and the parties

are bound to same.
  Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 5 of 18 Page ID #5



       10.    An authorized representative of defendant executed a Participation

Agreement on dated March 25, 2004, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 3 and incorporated by reference herein.

       11.    Exhibit 3 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 3.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 3.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
  Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 6 of 18 Page ID #6



              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 3.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 3.

       12.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

are bound to same.

       13.    An authorized representative of defendant executed a Participation

Agreement on dated April 3, 2004, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 4 and incorporated by reference herein.

       14.    Exhibit 4 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees to make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 4.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
  Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 7 of 18 Page ID #7



              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 4.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 4.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 4.

       15.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 4. As such, said agreement remains in effect and the parties

are bound to same.

       16.    An authorized representative of defendant executed a Memorandum of

Agreement dated January 4, 2006 thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 5 and incorporated by reference herein.

       17.    Exhibit 5 pertinently provides:

              “This Agreement is entered into by and between the undersigned, herein
              called the “EMPLOYER” and the GREAT PLAINS LABORERS’ DISTRICT
              COUNCIL, herein called the “UNION”, representing and encompassing
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 8 of 18 Page ID #8



         Local Unions Nos. 32, 43, 165, 177, 205, 231, 309, 340, 353, 362, 393, 538,
         566, 620, 727, 751, 996 and 1140, together with any other locals which
         may come within the jurisdiction of the UNION.” Please see paragraph 1 of
         Exhibit 5.

         “The EMPLOYER herein adopts all of those Collective Bargaining
         Agreements between the UNION and the NORTHERN ILLINOIS BUILDING
         CONTRACTORS          ASSOCIATION,         NORTHWESTERN            ILLINOIS
         CONTRACTORS ASSOCIATION, ILLINOIS VALLEY CONTRACTOS
         ASSOCIATION, WESTERN ILLINOIS CONTRACTORS ASSOCIATION,
         GREATER PEORIA CONTRACTORS AND SUPPLIERS ASSOCIATION, INC.,
         BUILDERS ASSOCIATION OF TAZEWELL COUNTY, INC., HIGHWAY AND
         HEAVY CONSTRUCTION CONTRACTORS ASSOCIATION OF TAZEWELL
         AND FULTON COUNTIES, QUAD-CITY BUILDERS ASSOCIATION, INC., THE
         ASSOCIATED CONTRACTORS OF THE QUAD CITIES, THE ASSOCIATED
         GENERAL CONTRACTORS OF ILLINOIS, CENTRAL ILLINOIS BUILDERS OF
         A.G.C., MCLEAN COUNTY CONTRACTORS GROUP, KANKAKEE AREA
         CONTRACTORS ASSOCIATION, INC., and all other employer association
         with whom the UNION or any of its affiliated locals have a duly negotiated
         and executed bargaining agreement and adopts all such agreements
         together with all amendments thereto.” Please see Paragraph 2 of Exhibit
         5.
         “The EMPLOYER agrees to pay the amounts which the EMPLOYER is
         bound to pay under the Collective Bargaining Agreements to the
         CENTRAL LABORERS’ PENSION FUND, to the NORTH CENTRAL ILLINOIS
         LABORERS’ HEALTH & WELFARE FUND, to the ILLINOIS LABORERS’ AND
         CONTRACTORS’ TRAINING TRUST FUND, to the LABORERS’ LOCAL 231
         HEALTH AND WELFARE FUND, to the LABORERS’ LOCAL 231 PENSION
         FUND, to the NORTHER ILLINOIS AND IOWA LABORERS’ HEALTH AND
         WELFARE TRUST, to the CENTRAL LABORERS’ ANNUITY FUND, to the
         NORTHERN ILLINOIS ANNUITY FUND, to the GREAT PLAINS LABORERS’
         ANNUITY FUND, to the LABOERS’ LOCAL 231 ANNUITY FUND, to the
         LABORERS’ OF ILLINOIS VACATION FUND, to the NORTH CENTRAL
         ILLINOIS LABORERS’ DISTRICT COUNCIL LABORERS-EMPLOYERS
         COOPERATION AND EDUCATION TRUST, to the MIDWEST REGION
         FOUNDATION FOR FAIR CONTRACTING, to the MIDWEST REGION
         ORGANIZING COMMITTEE, to the LABORERS’ POLITICAL LEAGUE, and
         any other BENEFIT FUND which may hereafter be created to established
         pursuant to any of the forgoing COLLECTIVE BARGAINING AGREEMENTS
         (FRINGE BENEFIT FUNDS), and to be bound by and be considered a party
         to the Agreements and Declaration of Trust creating said Trust Funds as
         if EMPLOYER had signed and received the original copies of the Trust
         instruments and amendments thereto. The EMPLOEYR ratifies and
         confirms the appointment of the EMPLOYER Trustees who shall, together
         with their successor Trustees designated to the manner provided in said
         Agreements and Declarations of Trusts and jointly with an equal number
  Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 9 of 18 Page ID #9



              of Trustees appointed by the Union, carry out the terms and conditions
              of the TRUST instruments.” Please see Paragraph 4 of Exhibit 5.

              “This Agreement shall remain in full force and effect through April 30,
              2017 and shall continue thereafter unless there has been sixty (60) days
              written notice, by registered or certified mail, by either party hereto of
              the desire to modify and amend this Agreement for negotiations. The
              EMPLOYER and the UNION agree to be bound by the area-wide
              negotiated contracts with the various Associations, incorporating them
              into this Memorandum of Agreement and extending this Agreement for
              the life of the newly negotiated contract, if not notified within the
              specified period of time.” Please see Paragraph 8 of Exhibit 5.

       18.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

are bound to same.

       19.    An authorized representative of defendant executed a Memorandum of

Agreement dated April 23, 2008 thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 6 and incorporated by reference herein.

       20.    Exhibit 6 pertinently provides:

              “This Memorandum of Agreement made and entered into by and
              between the Masonry Institute of Southern Illinois, hereinafter referred
              to as the Employer and SOUTHERN & CENTRAL LABORERS’ DISTRICT
              COUNCIL, affiliated with the Laborers’ International Union of North
              America AFL-CIO, hereinafter referred to as the Union, having
              jurisdiction over the Illinois counties for all work in Area 7 and 9.” Please
              see Article 1 Section 1 of Exhibit 6.

              “It is agreed that this Contract shall cover all of the following counties in
              Highway District #7 and #9 located in Illinois: Alexander, Franklin,
              Gallatin, Hardin, Jackson, Johnson, Massac, Perry, Union, Pope, Pulaski,
              Saline, Williamson, Fayette, Effingham, Jasper, Crawford, Marion, Clay,
              Richland, Lawrence, Jefferson, Wayne, Edwards, Wabash, Hamilton and
              White.” Please see Article 2, Section 1 of Exhibit 6.

              “In addition to the per hour wage rate effective April 1, 2003, each
              Employer shall contribute the amount as defined in addendum A, per
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 10 of 18 Page ID #10



              hour to the Central Laborers’ Pension Fund.” Please see Article 24, Section
              2(b) of Exhibit 6.

              “The parties hereto accept the term and conditions of the Trust
              Agreements establishing the above reference funds, its rules and
              regulations and Trustees now serving.” Please see Article 24, Section 2(f)
              of Exhibit 6.

              “This Agreement shall be in full force and effect from April 1, 2003 until
              March 31, 2008 and thereafter from year to year unless either party
              notifies the other in writing of their desire to modify to terminate the
              Agreement at least sixty (60) but not more than ninety (90) days before
              March 31, 2008.” Please see Article 28 of Exhibit 6.

       21.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 6. As such, said agreement remains in effect and the parties

are bound to same.

       22.    Based on the terms and conditions contained in exhibits 1 through 6 defendant

is bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 7 and incorporated by

reference herein,

       23.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       shall be required by the Collective Bargaining Agreement in effect between the
       Employer Association and the Local Union having jurisdiction over the geographical
       area in which the covered Employees perform work. It shall not be a defense to any
       claim by the Trustees or an Employee for delinquent contributions from an Employer
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 11 of 18 Page ID #11



     that such Employer had entered into an agreement with any employee purporting to
     waive the employee’s right to strict compliance with the provisions of the applicable
     Collective Bargaining Agreement or other written agreement, With respect to the
     amount of contributions required thereby no employee shall be permitted to contract
     or otherwise agree with or permit his employer to provide wage or benefit payments
     which do not conform to the aforesaid requirements and any such contract or
     agreement shall be null and void.

     Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
     The Employers shall make all reports on contributions required by the Trustees. Each
     Employer shall promptly furnish to the Trustees, on demand, the names of its
     employees, their social security number, the hours worked by each employee, and
     such other information as the Trustees may reasonably require in connection with
     the administration of the Trust and Pension Plan. The Trustees may, on reasonable
     notice, have an audit made by an independent certified public accountant or its
     representatives or such other person or persons as designated by the Trustees of all
     records of the Employer as described in Article IV, Section 8, in connection with the
     Employer’s contributions and/or reports.

     Where an audit discloses a difference between hours actually worked by an employee
     and hours reported to the Trust by his Employer and where such audit discloses any
     willful violation of any requirements of this Trust Agreement or rules and regulations
     adopted in connection herewith, those officers and directors of such Employer, if
     corporation, who supervised the completion of report forms, signed report forms or
     can be determined to have had personal knowledge of such conduct, shall be
     personally liable for any underpayment or other pecuniary loss to the Fund as a result
     of such conduct. Nothing herein shall prevent personal liability for owners or
     partners who are not otherwise incorporated.

     Each employer, by agreeing to be bound by the terms hereof, acknowledges and
     agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
     owing irrespective of the payment or not of the underlying contributions for which
     the liquidated damages were assessed shall constitute a default in payment pursuant
     to Section 6 of his Article.

     Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
     fifteen (15) days from the date they are originally due, or the due date as extended as
     provided above, shall pay in addition to said contributions liquidated damages in the
     amount of ten percent (10%) of the delinquent contributions or twenty five dollars
     ($25.00), whichever is greater, and said damages shall be paid with the delinquent
     contributions. Each Employer party to or otherwise bound by this Trust Agreement
     acknowledge that the liquidated damages and acknowledge the costs to be actual and
     substantial though difficulty to ascertain; however, each Employer acknowledges
     these costs to be minimally ten percent (10%) of the delinquent contributions or
     twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
     additional proof thereof.
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 12 of 18 Page ID #12




       Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
       event an Employer becomes delinquent in his contributions, said delinquent
       Employer shall be liable for all reasonable costs incurred in the collection process
       including the court fees, attorneys’ fees, filing fees, and any other expenses actually
       incurred by the Trustees in the course of the collections process.

       Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
       authority to audit the records of the Employer as described in Article IV, Section 8, for
       the purposes of determining the accuracy of contributions to the Pension Fund. In the
       event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as
       exhibit 7 and incorporated by reference herein.

       24.    Based on the terms and conditions contained in exhibit 1 through 6 defendant

is bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Welfare Fund. The Restated Agreement and

Declaration of Trust is attached hereto as exhibit 8 and incorporated by reference herein,

       25.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       required shall be identical to the amount required by the Collective Bargaining
       Agreement in effect between the Employer Association and the Local Union having
       jurisdiction over the geological area in which the covered Employees perform work.
       It shall not be a defense to any claim by the Trustees or an Employee for delinquent
       contributions from an Employer that such Employer had entered into an agreement
       with any employee purporting to waive the employee's rights to strict compliance
       with the provisions of the applicable Collective Bargaining Agreement or other
       written agreement. With respect to the amount of contributions required thereby no
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 13 of 18 Page ID #13



     employee shall be permitted to contract or otherwise agree with or permit his
     employer to provide wage or benefit payments which do not conform to the aforesaid
     requirements and any such contract or agreement shall be null and void.

     Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
     The Employers shall make all reports on contributions required by the Trustees. Each
     Employer shall promptly furnish to the Trustees, on demand, the names of its
     employees, their social security number, the hours worked by each employee, and
     such other information as the Trustees may reasonably require in connection with
     the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
     notice, have an audit made by an independent certified public accountant or its
     representatives or such other persons as designated by the Trustees of all records of
     the Employer as described in Article IV, Section 8, in connection with the Employer’s
     contributions and/or reports.

     All employers shall be required to maintain records in compliance with procedures
     develop and communicated by the Administrator from the beginning of such
     Employer's participation in the Fund forward unless given written authorization for
     variance by the Administrator. All such records shall be maintained for a period of
     ten (10) years unless earlier destruction of the same is authorized by the Trustees.
     The Trustees shall require the Employer to designate the classification of all of his
     employees and if the Employer fails to do so, after being requested to do so by the
     Trustees, the Trustees shall conduct an investigation for the purpose of determining
     the classification of such employees and the result of said investigation shall be
     conclusive.

     Where an audit discloses a difference between hours actually worked by an employee
     and hours reported to the Trust by his Employer and where such audit discloses any
     willful violation of any requirements of this Trust Agreement or rules and regulations
     adopted in connection herewith, those officers and directors of such Employer, if a
     corporation, who supervised the completion of report forms, signed report forms or
     can be determined to have had personal knowledge of such conduct. Nothing herein
     shall prevent personal liability for owner or partners who are not otherwise
     incorporated

     Each employer, by agreeing to be bound by the terms hereof, acknowledges and
     agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
     owing irrespective of the payment or not of the underlying contributions for which
     the liquidated damages were assessed, and failure to pay liquidated damages duly
     assessed shall constitute a default in payment pursuant to Section 6 of the Article.

     Section 5. MODE OF PAYMENT
     All contributions shall be due and payable on the fifteenth (15th) day of the month
     next following the calendar month in which eligible employees perform work with
     respect to which contributions are required. The time for payment may be extended
     by the Trustees by resolution, but in no event shall such extension exceed forty-five
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 14 of 18 Page ID #14



     (45) days in accordance with applicable regulations issued by the Secretary of Labor
     pursuant to ERISA.

     Section 6. DEFAULT IN PAYMENT
     Non-payment by an Employer of any contributions when due shall not relieve any
     other employer of his obligation to make payments. The Trustees may take any action
     necessary to enforce payments of the contributions and penalties due hereunder,
     including, but not limited to, proceedings at law and in equity.

     Section 7. LIQUIDATED DAMAGES
     All employers not paying contributions within fifteen (15) days from the date they
     are originally due, or the due date as extended as provide above, shall pay in addition
     to said contributions liquidated damages in the amount of ten percent (10%) of the
     delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
     said damages shall be paid with the delinquent contributions. Each employer party
     to or otherwise bound by this Trust Agreement acknowledge that the liquidated
     damages will be used to defer administrative costs arising by said delinquency and
     acknowledge the costs to be actual and substantial though difficult to ascertain;
     however, each Employer acknowledges these costs to be at least ten percent (10%)
     of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
     greater, waiving the necessity of any additional proof thereof.

     Section 8. INTEREST
     Delinquent contributions shall bear interest at such rate as may have been
     established by the Trustees prior to determining the existence of the delinquency.
     Trustees may determine and establish from time to time the appropriate interest rate
     for delinquencies and when the delinquencies shall commence to bear interest. The
     Trustees shall have the authority to waive the foregoing interest charge in the event
     the delinquent Employer executes a note or enters into an installment payment
     agreement providing for payment of said delinquency on such terms as acceptable to
     the Trustees under the circumstances.

     Section 9. COLLECTION COSTS
     Except as hereinafter provided in this Article, in the event an Employer becomes
     delinquent in his contributions, said delinquent Employer shall be liable for all
     reasonable costs incurred in the collection process including court fees, attorneys'
     fees, filing fees, and any other expenses actually incurred by the Trustees in the court
     of the collection process.

     Section 10. AUDIT AND THE COSTS THEREOF.
     The Trustees shall have the authority to audit the records of the Employer as
     described in Article IV, Section 8, for the purposes of determining the accuracy of
     contributions to the Welfare Fund. In the event it becomes necessary for the
     Trustees to file suit and/or otherwise retain legal counsel to enforce their authority
     to perform an audit, the Employer shall be liable for all reasonable costs incurred
     including court fees, attorney's fees, filing fees, audit costs, and any other expenses
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 15 of 18 Page ID #15



       actually incurred by the Trustees in the course of action, without regard to whether
       the employer did or did not owe delinquent contributions.

       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 8 and incorporated by reference herein.

       26.    According to the Trust Agreements, plaintiffs are entitled to collect liquidated

damages on all contributions that are paid late. Defendant has incurred liquidated damages.

       27.    According to the Trust Agreements, plaintiffs are entitled to audit the payroll

records and books of defendant.

       28.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Participation Agreement (Exhibit 1), Memorandum of Agreement (Exhibit

2), Participation Agreement (Exhibit 3), Participation Agreement (Exhibit 4), Memorandum

of Agreement (Exhibit 5), Memorandum of Agreement (Exhibit 6), Restated Agreement and

Declaration of Trust (exhibit 7), and Restated Agreement and Declaration of Trust of the

Central Laborers' Welfare Fund (Exhibit 8).

       29.    Between October of 2001 through the present, an authorized representative

of defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 16 of 18 Page ID #16



       30.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.

       31.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements;

              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
                     Paragraph 4(a) above, together with interest as provided in ERISA, 29
                     U.S.C. §1132 (g);

              (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                     payroll records, should it be determined that defendant was delinquent
                     in the reporting or submission of all contributions required of it to be
                     made to plaintiffs; and

              (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                     incurred in the prosecution of any action to require defendant to
                     submit its payroll books and records for audit or to recover delinquent
                     contributions.

       32.    Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

              (a)    Defendant has failed to make payment of contributions and
                     liquidated damages; and

              (b)    Defendant has been delinquent in reporting the hours worked by
                     employees.
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 17 of 18 Page ID #17




       33.     An Audit of defendant’s payroll records and books was also conducted for the

time period of January 1, 2014 to December 31, 2018, revealing delinquent contributions

and liquidated damages totaling twenty-four thousand five hundred sixty-one dollars and

seventy-nine cents ($24,561.79). Said audit is attached hereto as exhibit 9 and incorporated

by reference herein.

       34.     Upon careful review of all records maintained by plaintiffs, prepared and

submitted by defendant, there are additional amounts due and owing in the amount of six

thousand one hundred two dollars and eighteen cents ($6,102.18). Thus, per the audit,

(exhibit 9) and the additional amounts due and owing, defendant owes to plaintiff the sum

of thirty thousand six hundred sixty-three dollars and ninety-seven cents ($30,663.97).

Please see the Revised Breakdown of Amounts Due and Owing attached hereto as exhibit 10

and incorporated by reference herein.

       35.     The known amounts owed are based upon the defendant’s failure to submit all

required reports; failure to accurately state all hours for which contributions are due on

reports previously submitted; or its failure to file reports or contributions in a timely fashion.

       36.     Further, there is the possibility that additional contributions and liquidated

damages will come due during the pendency of this lawsuit.

       37.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

defendant has failed and refused to so perform.

       38.     Defendant’s continuing refusal and failure to perform it obligations to

plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

plaintiffs have no adequate remedy at law.
Case 3:20-cv-00268-GCS Document 1 Filed 03/12/20 Page 18 of 18 Page ID #18



       WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

pray this Court enter Judgment in their favor and against defendant, Christy Industrial

Services, as follows:

       (a)    That defendant be enjoined and ordered to submit all delinquent monthly
              contribution reports to plaintiffs with the information required to be provided
              thereon, to continue to submit such reports while this is pending, and to
              comply with its contractual obligation to timely submit such reports in the
              future;

       (b)    That judgment be entered in favor of plaintiffs and against defendant for all
              unpaid contributions, liquidated damages, any costs of auditing defendant’s
              records, accrued interest, and plaintiffs’ reasonable attorneys’ fees and court
              costs necessarily incurred in this action as specified herein, or as subsequently
              determined, all as provided for in the plans and in ERISA;

       (c)    Judgment be entered against defendant and defendant be decreed to pay to
              the plaintiffs the sum of thirty thousand six hundred sixty-three dollars and
              ninety-seven cents ($30,663.97), plus whatever sums are determined to be
              due;

       (d)    That defendant be decreed to pay all costs attendant to any audit of
              defendant’s payroll books and records;

       (e)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’ fees,
              together with its costs of suit; and

       (f)    That plaintiffs have such further relief as may be deemed just and equitable by
              the Court, all at defendant’ cost.


                                                  By:     /s/ Thomas R. Kelley
                                                          Thomas R. Kelley
                                                          #6313210

Kelly & Kelley, LLC
6 E. Washington St.
Belleville, IL 62220
(618) 234-7977
Facsimile: (618) 551-8832
tom@kellyandkelley.com
